Citation Nr: 1201553	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-39 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from January 1943 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claim on appeal.  

The Board remanded this case in July 2009 for VA to obtain additional records and again in March 2011 for a VA examination.  The directives of both remands have been substantially complied with.

The Board noted in the March 2011 remand that although the RO had previously denied service connection for a lower back disorder in a final rating decision in March 1980, since additional clinical records from the Navy were subsequently obtained and added to the record, the issue of service connection for a lower back disorder would be reconsidered on the merits.  See 38 C.F.R. § 3.156(c).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran's lower back disorder is not related to his active duty service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in November 2005, April 2006, and September 2009 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b), as stated above.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and copies of the Veteran's private and VA treatment records, as well as his post-service Naval Hospital records.  The RO also provided the Veteran with a VA examination in March 2011.  The examination report obtained contains sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service connection

The Veteran seeks service connection for a low back disorder, which he relates to a back injury he sustained in 1945 and a subsequent surgery at the U.S. Naval Hospital in Astoria.  On his original claim in January 1980, he stated that he was struck in the lower back with a hammer in 1945 while aboard the USS Osterhaus DE 164 and later had a surgery done at the US Naval Hospital in Astoria, Oregon in 1946 after his discharge.  He indicated in February 1980 that his injury in service had become infected and that was why he had the subsequent surgery.  He also mentioned at that time that he injured his back again in 1950 while working in a mine and that in 1960 or 1962 he was in a motor vehicle accident when he was hit from behind and was in the hospital for some time.  However, he stated in March 1980 that he had had a dull aching pain in the lower back ever since his surgery in 1946.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element is not equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377, n4.   A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The service treatment records are negative for any findings related to the lumbar spine.  Soon after the January 1946 discharge from service, however, the Veteran was admitted into the U.S. Naval Hospital in Astoria, Oregon for treatment for a pilondial cyst on June 11, 1946.  It was noted that six months prior (which would have been during the Veteran's military service) the Veteran had developed a small pimple at the end of the spine.  This became quite painful and enlarged then ruptured and drained a serous-purulent material for one hour.  Since then the Veteran had had similar episodes occurring about every one to two weeks and draining for 30 minutes to 1 hour.  The physical examination was negative except for a small pimple at the end of the coccyx just to the right of the midline with no drainage at present.  The impression was pilondial cyst.  The Veteran underwent surgery on June 16, 1946 with no complications mentioned and was discharged on June 25, 1946.  

After service, a June 1979 private treatment record notes the Veteran stated that he was injured in 1950 when a shuttle car struck him in the back.  He subsequently switched jobs from working in a mine to working for Carbide.  He stated that he had hurt his back several times while working at Carbide but not significantly enough to keep him from working.  On physical examination in June 1979, he had limitation of motion of the lumbar spine and limited straight leg raising.  X-rays of the lumbar spine showed slight arthritic changes.  Pelvic x-rays showed sclerosis of both sacro-iliac joints.  It was determined that the Veteran had a partial, permanent disability of 15 percent.

Much later, a July 1993 private treatment record notes the Veteran had complaints of some lower back pain.

In March 2011, the Veteran underwent VA examination.  The Veteran stated that he initially injured his back in 1944 when he was in a squatted position and someone struck him from behind with a hammer over his tailbone.  He did not get medical treatment and was able to keep on working; however a cyst developed over the same area some time later.  He stated that the cyst ruptured several weeks later and he went to the Naval Hospital in Astoria, Oregon to have the cyst surgically removed.  He reported that he has had intermittent back pain since that time but did not seek medical care for his back until 2006.  

On physical examination the examiner found that the Veteran had urinary frequency and erectile dysfunction but found that these were unrelated to the back disability.  The explanation of etiology was benign prostatic hypertrophy status post transurethral resection of prostate; and erectile dysfunction was diagnosed in 2010.  X-ray examination of the lumbosacral spine showed multilevel degenerative disc disease, most severe at L3-L4 and L4-L5, and facet arthropathy in the lower lumbar spine.  The examiner determined that there was no neurological disorder of the lower back noted.  

The examiner determined that the degenerative joint disease and disc disease of the lumbar spine was less likely as not (less than 50/50 probability) caused by or a result of in-service disease, event, or injury.  The rationale given was that the pilondial cyst and resulting surgery would not cause or be related to the degenerative disc disease and degenerative joint disease of the lumbar spine.  The injury where he stated he was struck over the lower back or buttocks was not of a severity to cause any injury to the lumbar spine by history.  There was no treatment required for the injury.  He was noted to have changed jobs from the mines to Union Carbide due to an injury of his lower back in the mines.  Therefore, in the examiner's opinion, the Veteran's current back condition was not due to any in-service injury, event, or disease, but was rather most likely due to the aging process.  It was noted that the claims file was reviewed.
 
Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's lower back disorder is not related to any event in service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between any current lower back disorder and his military service are the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that he has continued to experience symptoms in his lower back since his surgery in 1946.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he underwent surgery for a pilondial cyst in 1946.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he was treated for his back soon after service, and has continued to experience symptomatology in his back since that time.  The Veteran's statements also are credible as they have been consistent throughout the record and are also consistent with the medical evidence of record showing the surgery for a pilonidal cyst in 1946.  However, as noted above, it does not follow that any present back disability is necessarily related to any demonstrated continuous symptomatology.  While the Veteran is competent to state that he has suffered from back symptomatology since 1946, he is not competent to determine the underlying cause of that back pain, i.e., pilonidal cyst, degenerative disc disease, etc.  It is also significant that the Veteran has suffered post-service low back injuries.

The Veteran contends that his current back disorder is related to his back surgery in 1946, however, there is no competent medical evidence or opinion to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any low back disorder are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The Board finds the VA examination report in March 2011 to be more probative as to the etiology of the current lower back disorder.  The examiner reviewed the claims file and examined the Veteran and found that his current low back disorder was not related to his military service but rather the aging process.  The examiner noted the Veteran's reports of injury to the lower back in service but stated that the severity of this injury would not have resulted in injury to the lumbar spine as he did not seek any treatment for the injury at that time.  Also, the examiner noted that the Veteran had a post-service injury to his back working in the mines in 1950 that was severe enough for him to have to switch jobs.  There are no other medical opinions of record addressing the etiology of the Veteran's lumbar spine disability.

Additionally, as the Veteran's first finding of degenerative arthritis of the spine was in 1979, approximately 33 years after discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current lower back disorder had its onset during active service or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. §  1110.  Accordingly, the Board finds that the criteria for service connection for a lower back disorder are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


